Streitberger was in possession of real estate of the deceased, and the administrator brought ejectment alleging three thousand dollars due for rents; and Streitberger defended the action. On an application by the administrator for sale of real estate, Streitberger, grantee of a devisee interposed the objection that the personal estate had not been exhausted, viz: the claim against himself for the rents, but admitted that he claimed not to be indebted.
Held, his objection to the sale is not valid.
In this case it was also decided that when a claim against the deceased has been allowed and approved, the statute of limitations does not apply, and the debt will be paid in due course, notwithstanding several years elapsed after the allowance.